Exhibit 21.1 Subsidiaries of Cardtronics, Inc. Entity Jurisdiction of Organization Cardtronics USA, Inc. Delaware Cardtronics Holdings, LLC Delaware Cardtronics Limited United Kingdom Bank Machine (Acquisitions) Limited United Kingdom Bank Machine Limited United Kingdom Green Team Services Limited United Kingdom New Wave ATM Installations Limited United Kingdom ATM National, LLC Delaware Cardtronics de Mexico S.A. de C.V. Mexico City, Mexico Cardtronics Canada, Ltd. Canada Cardtronics DR, LLC Delaware
